Citation Nr: 9903229	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury secondary to the service-connected residuals of a 
shell fragment wound of the left calf.

2.  Entitlement to service connection for residuals of shell 
fragment wound of the left thigh.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his November 1996 notice of disagreement, the veteran 
raised the issue of entitlement to an increased rating for 
his service-connected residuals of a shell fragment wound of 
the left calf.  This issue is referred to the RO for 
appropriate action.

The Board also notes that the veteran's claim for service 
connection for a right shoulder injury had been developed as 
a secondary service connection claim as set forth on the 
title page of this decision.  However, in a July 1998 
decision, the RO denied the veteran's claim of entitlement to 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for a right shoulder injury as the result 
of VA hospitalization or medical or surgical treatment.  The 
veteran was provided notice of the denial of benefits under 
Section 1151 by Supplement Statement of the Case dated in 
July 1998.  The RO should ensure that the veteran is provided 
notice and information regarding his appellate rights with 
respect to this issue.


REMAND

In his March 1997 substantive appeal, the veteran requested a 
personal hearing before a member of the Board in Washington, 
D.C.  Correspondence received in January 1998 from the 
veteran's representative indicates that the veteran now 
desires a hearing before a local hearing officer at the RO in 
Cleveland, Ohio.  The representative also stated that the 
veteran no longer desired a hearing before a member of the 
Board in Washington, D.C.

Since it is apparent that the veteran desires a hearing on 
appeal, pursuant to 38 C.F.R. § 20.700 (1998), the veteran 
should be scheduled for a hearing before a local hearing 
officer at the RO in Cleveland, Ohio.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  A hearing at the RO before a local 
hearing officer should be scheduled, and 
the veteran and his representative should 
be notified of the date and time of such 
hearing.  The veteran should be advised 
that he is free to submit any additional 
relevant evidence at the time of his 
hearing.

2.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to ensure compliance 
with applicable laws and regulations and to afford the 
veteran due process of law.  The Board intimates no opinion 
as to the eventual determination to be made in this case.


		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 2 -


